[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT


                                                           FILED
                            No. 11-10592          U.S. COURT OF APPEALS
                                                    ELEVENTH CIRCUIT
                                                        JAN 30, 2012
Dall. C. Docket No. 1:09-cv-22607-EGT     JOHN LEY
                                                          CLERK
MARLITE, INC.,

                                           Plaintiff-Counter Defendant-
                                           Appellee,

                                versus

AMERICA CANAS, et al.,

                                           Defendants-Counter Claimants,

MODULAR WOOD SYSTEMS INC.,

                                           Defendant-Counter Claimant-
                                           Appellant.


                          ________________

                            No. 11-10593
                          ________________

                  D.C. Docket No. 1:09-cv-22607-EGT



MARLITE, INC.,
                                                          Plaintiff-Counter
                                                          Defendant-Appellee,

                                       versus

AMERICA CANAS, et al.,

                                                          Defendants-Counter
                                                          Claimants,

ALVIN ECKENROD,

                                                          Defendant-Counter
                                                          Claimant-Appellant.



                   Appeals from the United States District Court
                       for the Southern District of Florida


                                (January 30, 2012)

Before DUBINA, Chief Judge, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

      These appeals arise from breaches of various agreements and restrictive

covenants by America Canas (“Canas”), Modular Wood Systems, Inc.

(“Modular”) and Alvin Eckenrod (“Eckenrod”), as the result of which Marlite, Inc.

lost business and profits. Marlite commenced an action in the United States

District Court for the Northern District of Ohio, against Canas only. After a full


                                         2
evidentiary hearing, the United States District Court for the Northern District of

Ohio, issued a preliminary injunction against Canas. Subsequently, the case was

transferred from the Northern District of Ohio to the Southern District of Florida.

After the transfer, Marlite was granted leave to amend its complaint to add

Modular and Eckenrod as defendants because both were subject to jurisdiction in

Florida, and Marlite discovered evidence demonstrating a good faith basis for

bringing claims against them.

      Modular filed a counter-claim seeking damages for alleged violations of a

confidentiality agreement between Eckenrod and Marlite.

      Marlite and defendants Eckenrod and Modular filed cross-motions for

summary judgment. In its motion, Marlite sought judgment upon the claims

asserted in its second amended complaint, including its claim for breach of

contract against Eckenrod. Eckenrod opposed the motion. The district court

entered an order denying defendants Eckenrod and Modular’s motion for

summary judgment, denying Marlite’s motion as to claims asserted by and against

Modular, granting summary judgment in Marlite’s favor on its claim for breach of

contract against Eckenrod, and finding that Marlite was entitled to reasonable

attorney’s fees on its claim for breach of contract. The cases then proceeded to a

jury trial before a magistrate judge. At trial, the jury was called upon to determine


                                          3
the issue of damages resulting from Eckenrod’s breach of his non-competition

agreement with Marlite and to determine issues of liability and damages related to

the claims asserted by and against Modular.

      After a ten-day jury trial, the jury returned a verdict awarding damages in

the amount of $43,392.50 to Marlite and against Eckenrod on Marlite’s claim for

breach of contract, and awarded an additional sum of $355,584.50 to Marlite and

against Modular on Marlite’s claims for misappropriation of trade secrets and

tortious interference with contract, and finding in Marlite’s favor on Modular’s

counter-claim.

      Thereafter, Eckenrod and Modular filed a motion for a judgment as a matter

of law and a motion for new trial. These motions were denied by the district court

and final judgment was entered in Marlite’s favor on the jury’s verdict. The

parties then perfected these appeals.

      The issues presented on appeal are:

      (1) Whether the district court failed to properly construe the provisions in

the Asset Purchase Agreement and Eckenrod’s Non-Competition Agreement

allowing the appropriate claims to go to the jury for its verdict and denying

Modular’s motion for judgment as a matter of law.




                                          4
      (2) Whether the district court properly denied Modular’s renewed motion

for judgment as a matter of law on Marlite’s misappropriation of trade secrets and

tortious interference with contract claims.

      (3) Whether the district court erred in granting summary judgment against

Eckenrod on Marlite’s breach of contract claim when Eckenrod hired Canas.

      (4) Whether the district court properly denied Modular’s motion for

judgment as a matter of law on the jury’s awards of damages as to Eckenrod

individually and Modular and Eckenrod jointly and severally.

      We review a grant of summary judgment de novo, applying the same legal

standards that govern the district court’s decision. Levinson v. Reliance Standard

Life Ins. Co., 245 F.3d 1321, 1325 (11th cir. 2001).

      “We review a district court’s denial of a motion for judgment as a matter of

law de novo, applying the same standards as the district court.” Montgomery v.

Noga, 168 F.3d 1282, 1289 (11th Cir. 1999).

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that there is no merit to any of the

arguments presented by Modular or Eckenrod on appeal. Accordingly, we affirm

the district court’s grant of partial summary judgment to Marlite, the judgment

entered on the jury’s verdict and the district court’s order on all post-trial motions.


                                           5
AFFIRMED.




            6